PROVOSTY, J.
The present appeal has. been taken from a judgment overruling a-motion to dissolve a provisional seizure; and motion is made to dismiss it, on the ground that the judgment is interlocutory and cannot work irreparable injury.
The judgment will be reviewable when the main suit comes here on appeal, if it ever does; and nothing shows that any harm *435the provisional seizure may have caused or may yet cause to the defendant is not compensable in money. The judgment is therefore not appealable. Mesritz v. Marks, 22 La. Ann. 249; Wolff v. McKinney, 21 La. Ann. 634.
Appeal dismissed.